CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 October 12, 2012 Via EDGAR Attn: Ms. Kathleen Krebs, Special Counsel U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: China Yida Holding, Co. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 29, 2012 Amendment No. 1 to Form 10-K for the Fiscal Year Ended December 31, 2011 Filed June 4, 2012 Amendment No. 1 to Form 10-Q for the Fiscal Period Ended March 31, 2012 Filed July 26, 2012 Form 10-Q for the Fiscal Period Ended June 30, 2012 Filed August 13, 2012 Response dated September 14, 2012 File No. 001-34567 Dear Ms. Krebs, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated September 20, 2012 regarding the above referenced filings (the “Comment Letter”). Please accept this correspondence as a request for an extension to provide the Commission with our response to the Comment Letter due to the lengthy process in translating the documents from Chinese to English as requested in the Comment Letter. Accordingly, the Company will respond to the Commission’s comment letter, no later than Friday, November 30, 2012. Thank you for your attention to this matter. Sincerely, /s/ Minhua Chen China Yida Holding, Inc. Name: Minhua Chen Title: Chief Executive Officer
